Nationwide Life Insurance Company: ·Nationwide Variable Account - 7 Prospectus supplement dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following underlying mutual funds are available as investment options under your contract: · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I 2.Effective May 1, 2009, the Appendix A is amended to include the following: Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: OppenheimerFunds, Inc.
